                  Case 1:17-cv-09541-LJL Document 158 Filed 06/29/20 Page 1 of 1

                  C LIFTON B UDD & D E M ARIA , LLP
                                             ATTORNEYS AT LAW

THE EMPIRE STATE BUILDING                                                                           TEL (212) 687-7410
350 FIFTH AVENUE, 61ST FLOOR                                                                        FAX (212) 687-3285
NEW YORK, NY 10118                                                                                  www.cbdm.com

       IAN-PAUL A. POULOS
       ASSOCIATE
       E-MAIL: IAPOULOS@CBDM.COM




                                                      June 29, 2020
       VIA ECF
       Hon. Lewis J. Liman                                    6/29/2020
       United States District Court
       Southern District of New York
       500 Pearl Street, Room 701
       New York, NY 10007

               Re:      Hernandez, et al. v. Between the Bread 55th Inc, et al.
                        17-cv-09541-LJL

       Dear Judge Liman:

              This firm represents the Defendants in the above-referenced action. Pursuant to Paragraph
       1(C) of Your Honor’s Individual Practices in Civil Cases, the Parties write jointly to request that
       the deadline for the Plaintiffs to file their Motion for Preliminary Approval of Class Settlement be
       extended one week from Wednesday, July 1, 2020, to Wednesday, July 8, 2020.

               The Parties have been working together to finalize the settlement documents, but due to
       the upcoming Fourth of July weekend and continued logistical delays caused by the COVID-19
       pandemic, a one week extension of time is necessary. This is the first request to extend this
       deadline, and no other dates will be affected should the Court grant the Parties’ request because
       all deadlines are adjourned sine die. See ECF Doc. 156.

               Thank you for Your Honor’s consideration.

                                                      Respectfully submitted,

                                                      CLIFTON BUDD & DeMARIA, LLP
                                                      Attorneys for the Defendants


                                                      By:_________________________________
                                                            Arthur J. Robb
                                                            Ian-Paul A. Poulos
       CC:     All Counsel of Record
